Citation Nr: 0217847	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  96-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date for a 
separate, initial 10 percent evaluation for hypertension 
(as a separate diabetic complication), prior to February 
15, 1996. 

2.  Entitlement to an earlier effective date for a 40 
percent evaluation for diabetes mellitus, prior to October 
25, 1993.  

3.  Entitlement to an earlier effective date for a 60 
percent evaluation for diabetes mellitus with minimal 
diabetic retinopathy, prior to August 21, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1977 to August 
1985.

Historically, a September 1985 rating decision granted 
service connection and assigned an initial 20 percent 
evaluation for diabetes mellitus, effective August 27, 
1985, and a July 1987 decision by the Board of Veterans' 
Appeals (Board) affirmed a 20 percent evaluation for 
diabetes mellitus.  This appeal originally came before the 
Board on appeal from a November 1994 rating decision by 
the Montgomery, Alabama, Regional Office (RO), which 
increased an evaluation for diabetes mellitus with 
borderline high blood pressure from 20 percent to 40 
percent, effective September 12, 1994.  A February 1995 
rating decision increased an evaluation for diabetes 
mellitus with borderline high blood pressure from 20 
percent to 40 percent, effective October 25, 1993.  A 
November 1995 rating decision confirmed that 40 percent 
evaluation for diabetes mellitus with borderline high 
blood pressure and minimal diabetic retinopathy, effective 
October 25, 1993.  A May 1996 RO hearing was held.  In 
February 1998, the Board remanded the case to the RO for 
additional evidentiary development.  

A June 1998 rating decision, in part, confirmed a 40 
percent evaluation for diabetes mellitus with minimal 
diabetic retinopathy; and assigned an initial 10 percent 
evaluation for hypertension (as a separate diabetic 
complication), effective May 19, 1998.  A March 2000 
rating decision, in part, assigned an earlier effective 
date of June 6, 1996 for an initial 10 percent evaluation 
for hypertension.  Appellant appealed the effective date 
assigned for an initial 10 percent evaluation for 
hypertension. 

By a November 2000 decision, the Board awarded an 
increased rating of 60 percent for diabetes mellitus with 
minimal diabetic retinopathy; and remanded the issue of an 
effective date earlier than June 6, 1996 for an initial 10 
percent evaluation for hypertension to the RO for 
additional evidentiary development.  A November 2000 
implementing rating decision increased the evaluation for 
diabetes mellitus with minimal diabetic retinopathy from 
40 percent to 60 percent and assigned an effective date of 
August 21, 1995.  Appellant appealed an April 2002 rating 
decision, which assigned an earlier effective date of 
February 15, 1996 for an initial 10 percent evaluation for 
hypertension.  Appellant appealed the effective dates 
assigned for the 40 percent and 60 percent evaluations for 
diabetes mellitus with minimal diabetic retinopathy.  The 
Board therefore construes the appellate issues as those 
delineated on the title page of this decision, and will 
proceed accordingly. 

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and 
an "increased" rating claim.  In light of the aforestated 
legal distinction, the Board has considered Fenderson to 
the extent it may apply to this case (particularly since a 
separate evaluation was initially assigned for 
hypertension as a diabetic complication).

Although it appears from recent written statements by 
appellant and his representative that another issue may 
have been raised, inasmuch as it has not been developed 
for appellate review, it is referred to the originating 
agency for appropriate action.  Kellar v. Brown, 6 Vet. 
App. 157 (1994).




FINDINGS OF FACT

1.  By a February 1995 rating decision, service connection 
for hypertension was granted as a complication of 
diabetes, effective October 25, 1993.  

2.  Appellant apparently was initially placed on 
antihypertensive medications during October 25, 1993 VA 
hospitalization.  Diastolic blood pressure of 168/99 and 
142/96 more nearly approximating a 100 diastolic reading 
were initially recorded in a December 29, 1993 VA 
outpatient treatment record.  

3.  Appellant perfected an appeal of an April 2002 rating 
decision, which assigned an effective date of February 15, 
1996 for a separate, initial 10 percent evaluation for 
hypertension (as a diabetic complication).  

4.  It is at least as likely as not that it was factually 
ascertainable that appellant's hypertension more nearly 
approximated the criteria for a separate 10 percent 
evaluation as of December 29, 1993.  

5.  A September 1985 rating decision granted service 
connection and assigned an initial 20 percent evaluation 
for diabetes mellitus, effective August 27, 1985.  A July 
1987 Board decision affirmed a 20 percent evaluation for 
diabetes mellitus.  

6.  November 1994 and February and November 1995 rating 
decisions ultimately increased an evaluation for diabetes 
mellitus with borderline high blood pressure and minimal 
diabetic retinopathy from 20 percent to 40 percent, 
effective October 25, 1993.  By a November 2000 decision, 
the Board awarded an increased rating of 60 percent for 
diabetes mellitus with minimal diabetic retinopathy.  A 
November 2000 implementing rating decision increased the 
evaluation for diabetes mellitus with minimal diabetic 
retinopathy from 40 percent to 60 percent and assigned an 
effective date of August 21, 1995.  Appellant perfected an 
appeal of those rating decisions' assignment of said 
effective dates for 40 percent to 60 percent evaluations 
for diabetes.

7.  After appellant reopened his claim for an increased 
rating for diabetes mellitus, post-service military 
outpatient treatment records not previously considered by 
said July 1987 Board decision clinically described 
appellant's diabetes mellitus as poorly controlled on 
October 17, 1986.  A single episode of diabetic 
ketoacidosis was treated in April 1987.  Subsequent 
treatment records revealed that his diabetes was well 
controlled later in the 1980's and early 1990's.  There 
was no clinical evidence confirming any diabetic 
retinopathy with vision impairment; diabetic 
vascular/neurologic abnormalities; episodes of 
ketoacidosis/hypoglycemic reactions; material weight loss; 
loss of strength; or restriction of activities.  However, 
the insulin dosage level in the 40's to low 50's during 
the period in question was rather large and a restricted 
low-caloric diet was also required.  

8.  It is at least as likely as not that it was factually 
ascertainable that appellant's diabetes mellitus with 
minimal diabetic retinopathy more nearly approximated a 
moderately severe, rather than moderate, disability level 
as of October 17, 1986.  

9.  It was not factually ascertainable that appellant's 
diabetes mellitus with minimal diabetic retinopathy more 
nearly approximated a severe disability level prior to 
August 21, 1995.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, the criteria for 
an earlier effective date of December 29, 1993, but no 
earlier, for a separate, initial 10 percent evaluation for 
hypertension (as a separate diabetic complication) have 
been met.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400(o)(2), 4.7 (2002), 4.104, 
Code 7101 (effective prior to January 12, 1998).  

2.  With resolution of reasonable doubt, the criteria for 
an earlier effective date of October 17, 1986, but no 
earlier, for a 40 percent evaluation for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.400(o)(2), 4.7 (2002), 
4.119, Code 7913 (effective prior to June 6, 1996).  

3.  The criteria for an effective date earlier than August 
21, 1995 for a 60 percent evaluation for diabetes mellitus 
with minimal diabetic retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.400(o)(2), 4.7 (2002), 4.119, Code 7913 
(effective prior to June 6, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This change 
in the law is potentially applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claims at issue were not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that no additional development is required, for the 
following reasons.  

The Board has remanded the case and obtained additional 
pertinent evidence.  There are numerous clinical records 
pertaining to the severity of appellant's hypertension and 
diabetes mellitus during the relevant periods in question 
and there is no indication that other such records exist.  
The Board finds that the VA has notified the appellant of 
any information and evidence needed to substantiate and 
complete these claims on appeal and that the rating 
decisions and Statements of the Case/Supplemental 
Statements of the Case adequately set forth the relevant 
evidence and statutory and regulatory provisions as to 
comply with VA's duty to assist and notification 
requirements under the Veterans Claims Assistance Act of 
2000 and the new regulations, to the extent they may 
apply.  Additionally, in a September 2002 written 
statement, appellant specified that he had no further 
evidence to present and wanted the case expeditiously 
transferred to the Board.  The Board concludes it may 
proceed, as specific notice as to which party could or 
should obtain which evidence has been set out and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to a procedural matter involving the 
hypertensive vascular disease earlier effective date 
issue, although the VA amended its regulations for rating 
cardiovascular system disabilities and the endocrine 
system (including Diagnostic Code 7913 for diabetes 
mellitus) in the 1990's, this was effective after the 
periods in question (after the October 25, 1993, August 
21, 1995, and February 15, 1996 effective dates assigned 
by the RO for said disabilities).  See 61 Fed. Reg. 
20,440-447 (May 7, 1996) (codified at 38 C.F.R. § 4.119 
(1996), including Code 7913), effective June 6, 1996, and 
62 Fed. Reg. 65,207-224 (Dec. 11, 1997) (codified at 38 
C.F.R. § 4.104 (1998), including Code 7101), effective 
January 12, 1998.  Therefore, the old, not the new, 
versions of Codes 7101 and 7913 are applicable as to the 
appellate issues in question.  


I.  An Earlier Effective Date for a Separate, Initial 10 
Percent Evaluation for Hypertension (as a Separate 
Diabetic Complication), Prior to February 15, 1996

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if 
application is received within one year of such date; 
otherwise, it is the date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Appellant contends, in essence, that his service-connected 
hypertension warrants a separate compensable rating 
earlier than the February 15, 1996 effective date assigned 
by the RO.  Service connection for hypertension was in 
effect as of October 25, 1993 (See a February 1995 rating 
decision, which increased an evaluation for diabetes 
mellitus with borderline high blood pressure readings from 
20 percent to 40 percent, effective October 25, 1993).  It 
is axiomatic that a disability rating cannot be assigned 
prior to the date service connection for such disability 
was in effect.  

The evidentiary record reveals that by a June 1998 rating 
decision, the RO assigned a separate, initial 10 percent 
evaluation for hypertension (as a separate diabetic 
complication), effective May 19, 1998, on the grounds that 
that was the earliest date hypertensive blood pressure 
readings were clinically shown that met the criteria for a 
compensable evaluation under Diagnostic Code 7101; and 
that prior to that date, hypertension as a diabetic 
complication was rated under Diagnostic Code 7913 as a 
noncompensable complication of diabetes mellitus.  
Subsequent rating decisions ultimately determined that 
based on additional medical records later associated with 
the claims folders, an even earlier effective date of 
February 15, 1996 was warranted for a separate, initial 10 
percent evaluation for hypertension under Diagnostic Code 
7101.

In pertinent part, a Note to Diagnostic Code 7913 
(effective prior to June 6, 1996) provided that definitely 
established complications...will be separately rated under 
the applicable diagnostic codes.  The appellant's 
hypertensive vascular disease was rated by the RO as 10 
percent disabling under Diagnostic Code 7101.  In 
pertinent part, under Diagnostic Code 7101 (effective 
prior to January 12, 1998), hypertensive vascular disease 
(essential arterial hypertension) may be assigned a 10 
percent evaluation where the diastolic pressure is 
predominantly 100 or more.  A minimum 10 percent rating 
may be assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 
or more.  A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or more with definite 
symptoms.  A 40 percent evaluation requires diastolic 
blood pressure of predominantly 120 or more and moderately 
severe symptoms.  A 60 percent evaluation requires 
diastolic pressure of predominantly 130 or more and severe 
symptoms.

Although appellant's diabetes mellitus was initially 
clinically shown during service, there were no 
persistently elevated blood pressure readings or diagnoses 
for hypertension recorded in the service medical records.  
Post-service medical records dated in the late 1980's and 
in 1991-1992 revealed normotensive blood pressure 
readings.  The post-service medical records indicate that 
in 1990, appellant was treated with Inderal for vascular 
headaches (service connection is in effect for 
vascular/cluster/migraine headaches).  Although post-
service military outpatient treatment records revealed 
slightly elevated blood pressure readings of 142/90, 
134/92, and 144/92 respectively in January, March, and 
September 1993, a normal blood pressure reading of 126/82 
was recorded in June 1993.  Significantly, said clinical 
records did not include any diagnosis of hypertension or 
indicate that antihypertensive medication had been 
prescribed.  A September 1993 VA neurological examination 
report indicates that appellant had been prescribed 
Demerol and Tylenol with Codeine for headaches.  Verapamil 
was not mentioned.  

Significantly, October 25-30 1993 VA hospitalization 
records indicate that appellant's blood pressure reading 
was 184/88 on admission and admitting diagnoses were 
migraine and diabetes.  A blood pressure reading of 122/82 
was recorded later during hospitalization.  On 
neurological consultation, the physician opined that 
appellant had cluster headaches and "recommended specific 
treatment including Verapamil, Tagamet and Restoril."  
Diagnoses were diabetes mellitus and cluster headaches.  
Hypertension was not diagnosed nor was it specifically 
noted that any antihypertensive medication had been 
prescribed.  However, discharge medications included 
Verapamil. 

A substantial positive piece of evidence is the fact that 
according to the Physicians Desk Reference (PDR Electronic 
Library version), Verapamil HCL is "indicated for the 
management of essential hypertension." 

A November 1993 VA social and industrial survey indicated 
that appellant's medications included Verapamil. 

A December 29, 1993 VA outpatient treatment record noted 
that appellant's blood pressure readings were 168/99 and 
142/96.  The impressions were hypertension, diabetes, and 
headaches; and it was recommended that appellant "continue 
same med[icine]s[,] diet & exercise."  A December 29, 1993 
VA second refill prescription was for Verapamil.  

Post-service military outpatient treatment records 
revealed that appellant's blood pressure readings between 
May and September 1994 were 140/86, 164/96, 144/88, 
152/88; and on September 12th, a blood pressure of 146/88 
with an assessment of hypertension, questionably 
borderline, was recorded.  November 1994 and February 1995 
rating decisions ultimately increased an evaluation for 
diabetes with borderline high blood pressure from 20 
percent to 40 percent, effective October 25, 1993.  It is 
reiterated that since service connection for hypertension 
was not in effect prior to October 25, 1993, an earlier 
effective date for a separate, initial 10 percent 
evaluation for hypertension cannot be assigned prior to 
the October 25, 1993 date service connection for such 
disability was granted by the RO.  

VA outpatient treatment records reveal that on September 
27, 1994, appellant's blood pressure readings were 166/114 
and 154/100.  

With resolution of all reasonable doubt in appellant's 
favor, it is the Board's opinion that since he apparently 
was on antihypertensive medications as of the October 25, 
1993 VA hospitalization in question and there was a 
history of diastolic blood pressure more nearly 
approximating 100 as of the December 29, 1993 date of VA 
outpatient treatment record (which recorded blood pressure 
readings of 168/99 and 142/96), an earlier effective date 
of December 29, 1993 for a separate, initial 10 percent 
evaluation for hypertension is warranted because the 
hypertension more nearly approximated the criteria for a 
compensable rating under Diagnostic Code 7101 as of that 
December 29, 1993 date.  

However, an effective date earlier than December 29, 1993 
for a separate, initial 10 percent evaluation for 
hypertension would not be warranted, since prior to that 
date, diastolic blood pressure readings were recorded as 
88 or less.  Thus, it was not factually ascertainable that 
the hypertension more nearly approximated the criteria for 
a compensable rating under Diagnostic Code 7101 prior to 
that December 29, 1993 date.  It is axiomatic that a 
higher disability rating cannot be assigned prior to the 
date it was factually ascertainable that an increase in 
disability had occurred.  See 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2).   


II.  An Earlier Effective Date for a 40 Percent Evaluation 
for Diabetes Mellitus, Prior to October 25, 1993; and An 
Earlier Effective Date for a 60 Percent Evaluation for 
Diabetes Mellitus with Minimal Diabetic Retinopathy, Prior 
to August 21, 1995

In pertinent part, Diagnostic Code 7913 (effective prior 
to June 6, 1996) provided that a 20 percent rating may be 
assigned for moderate diabetes mellitus requiring moderate 
insulin or oral hypoglycemic agent dosage, and restricted 
(maintenance) diet; without impairment of health or vigor 
or limitation of activity.  A 40 percent rating required 
moderately severe diabetes mellitus, requiring large 
insulin dosage, restricted diet, and careful regulation of 
activities (i.e., avoidance of strenuous occupational and 
recreational activities).  A 60 percent rating required 
severe diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of 
weight and strength and with mild complications, such as 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A 100 percent rating 
required pronounced, uncontrolled diabetes mellitus, that 
is, with repeated episodes of ketoacidosis or hypoglycemic 
reactions, restricted diet and regulation of activities; 
with progressive loss of weight and strength, or severe 
complications.  A Note to this Diagnostic Code states that 
definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment or definitely 
established arteriosclerotic focalizations will be 
separately rated under the applicable diagnostic codes.  

Historically, a September 1985 rating decision granted 
service connection and assigned an initial 20 percent 
evaluation for diabetes mellitus, effective August 27, 
1985.  A July 1987 Board decision affirmed a 20 percent 
evaluation for diabetes mellitus.  The July 1987 Board 
decision is final and may not be reopened, in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2002).  See Manio v. Derwinski, 1 Vet. App. 140 
(1991); Smith (William A.) v. Brown, 35 F.3rd 1516 (Fed. 
Cir. 1994); and Hodge v. West, 155 F. 3d 1356 (Fed. Cir 
1998).  No appropriate collateral attack with respect to 
said Board decision has been made.  Thus, an earlier 
effective date for an increased evaluation for diabetes 
mellitus may not be premised on the evidence of record at 
the time of that July 1987 Board decision.  The evidence 
of record considered at the time of said Board decision 
included appellant's service medical records and an 
October 1985 VA examination report.  The service medical 
records indicated that he was taking 46 units NPH with 12 
regular insulin units and 10 NPH.  Type I diabetes 
mellitus without complications was diagnosed.  That 
October 1985 VA examination report did not reveal any eye, 
neurological, or vascular abnormalities.  Height was 5 
feet, 6 inches; and weight was 123.8 pounds, with a 
maximum weight of 132 during the past year reported.  
Blood sugar was recorded as 341.  

Subsequent to that July 1987 Board decision, the 
evidentiary record includes post-service military 
outpatient treatment records, which revealed that on 
October 17, 1986, appellant's blood sugar was recorded as 
373.  It was noted that he was taking 42 units of NPH A.M. 
and 12 regular insulin units A.M.  He was on a 1200 
caloric diet.  Significantly, examination of the eye fundi 
revealed dot blot-type hemorrhage, especially the left 
eye.  However, no vision impairment was claimed or 
clinically reported, nor was diabetic retinopathy 
diagnosed.  The assessment was diabetes mellitus, poor 
control; and NPH dosage was increased to 44 units.  During 
April 1987 hospitalization, he was transferred to an 
intensive care unit for diabetic ketoacidosis.  His blood 
sugar was recorded as 780.  No pertinent neurologic or 
vascular abnormalities were reported.  A chest x-ray study 
was unremarkable.  Significantly, eye fundi were 
clinically described as within normal limits.  At 
discharge, NPH dosage was 35 units A.M., with 8 regular 
insulin units A.M. and 8 units P.M.  A 2700 caloric diet 
was prescribed.  

However, subsequent post-service military outpatient 
treatment records revealed that in April 1988, appellant's 
height was recorded as 65 inches, and weight was 130 
pounds.  He reportedly adhered to a 2700 caloric diet; 
exercised sometimes; and denied urinary symptoms, weight 
loss, and visual changes.  Glucose ranged from 110 to 120.  
The assessment was diabetes mellitus under control.  In 
October 1988, appellant's blood pressure was 120/82.  
Significantly, eye fundi were described as unremarkable.  
His weight was 127.6 pounds.  His extremities, skin, and 
neurologic status were unremarkable.  NPH dosage was 30 
units with 11 regular insulin units A.M.  A February 1989 
clinical statement noted that his blood glucose had ranged 
from 280 to 300 during clinical visits between October 
1988 and February 1989.  

Post-service military outpatient treatment records 
indicated that in June and July 1989, appellant reportedly 
was doing well.  In July 1989, it was noted that he had 
been ill 1-3 days, but was now doing well and could return 
to work tomorrow.  Between December 1989 and September 
1993, his weight ranged between 127 and 133 pounds and NPH 
dosage ranged from 30 to 32 units with 10 to 12 regular 
insulin units A.M.  Additionally, in August 1990 and July 
1991, his diabetes was described as under good control and 
without any neurological deficits.  

On September 1990 VA examination, appellant's blood 
pressure was recorded as 140/80.  There were no pertinent 
neurological deficits.  Insulin dosage was 52 units A.M.  
A September 1993 VA neurologic examination report did not 
reveal any pertinent complaints, findings, or diagnoses.  

The provisions of 38 C.F.R. § 3.157(b) (in effect since 
prior to 1993) state, in pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits 
or an informal claim to reopen....(1) 
Report of examination or 
hospitalization by Department of 
Veterans Affairs or uniformed services.  
The date of outpatient or hospital 
examination or date of admission to a 
VA or uniformed services hospital will 
be accepted as the date of receipt of a 
claim....(2) Evidence from a private 
physician or layman.  The date of 
receipt of such evidence will be 
accepted when the evidence furnished by 
or in behalf of the claimant is within 
the competence of the physician...and 
shows the reasonable probability of 
entitlement to benefits....

Although the post-service military outpatient treatment 
records revealed that on October 17, 1986, appellant's 
diabetes mellitus was described as poorly controlled, and 
a single episode of diabetic ketoacidosis was treated in 
April 1987, subsequent treatment records revealed that his 
diabetes was well controlled later in the 1980's and early 
1990's.  Significantly, there was no clinical evidence 
confirming any diabetic retinopathy with vision 
impairment; diabetic vascular/neurologic abnormalities; 
episodes of ketoacidosis/hypoglycemic reactions; material 
weight loss; loss of strength; or restriction of 
activities.  It should also be pointed out that service 
connection for borderline high blood pressure and minimal 
diabetic retinopathy was not in effect prior to October 
25, 1993.  

However, with resolution of all reasonable doubt in 
appellant's favor, it is the Board's opinion that the 
insulin dosage level in the 40's to low 50's required 
during the period in question was rather large and a 
restricted low-caloric diet was also required, which are 
certain of the criteria listed in Code 7913 for 
entitlement to a 40 percent evaluation; and although there 
is no evidence that careful regulation of activities was 
required, there was evidence that the diabetes was poorly 
controlled at least for part of the period in question 
which strongly suggests that the diabetes had increased in 
severity and more nearly approximated the criteria for a 
40 evaluation prior to October 25, 1993.  38 C.F.R. § 4.7, 
Code 7913.  Thus, an earlier effective date of 40 percent 
for diabetes mellitus is warranted as of October 17, 1986, 
which is the date of informal claim and the date 
entitlement was initially factually shown.  An effective 
date earlier than October 17, 1986 for a 40 percent 
evaluation for diabetes mellitus would not be warranted, 
since moderately severe diabetes mellitus requiring large 
insulin dosage, restricted diet, and careful regulation of 
activities (i.e., avoidance of strenuous occupational and 
recreational activities) was not factually ascertainable 
prior to October 17, 1986, date of reopened claim, for the 
aforestated reasons.  

With respect to the issue of entitlement to an earlier 
effective date than August 21, 1995 for a 60 percent 
evaluation for diabetes mellitus with minimal diabetic 
retinopathy, the Board has already explained in the 
decision herein that treatment records revealed that 
appellant's diabetes was well controlled in the early 
1990's; and that there was no clinical evidence confirming 
any diabetic retinopathy with vision impairment, diabetic 
vascular/neurologic abnormalities, episodes of 
ketoacidosis/hypoglycemic reactions, material weight loss, 
loss of strength, or specific restriction of activities.  

Other pertinent clinical evidence includes post-service 
military outpatient treatment records dated in September 
1994, which indicated that glucose ranged from 127 to 130; 
his weight was 136 pounds; and NPH dosage was 30 units 
with 12 regular insulin units A.M. and 10 regular insulin 
units P.M.  Recommendations included exercise and salt 
intake restriction.  In February 1995, NPH dosage was 20 
units with 12 regular insulin units A.M. and 10 regular 
insulin units P.M.  

It should be added that a November 1993 VA social and 
industrial survey indicated that appellant was employed as 
a civil service personnel clerk, since 1986 (albeit that 
he reportedly had averaged at least 24 hours sick leave 
per month during the past year).  However, it appears that 
a disability other than his diabetes adversely affected 
his employment particularly in terms of absenteeism.  See 
May 1995 RO hearing transcript, wherein appellant 
testified that his headaches were severe and were 
"disabling" at work and other places; and that the 
headaches caused him to miss work, approximately 10-12 
days per month, causing his sick leave to be used up.  

Significantly, August 21, 1995 post-service military 
outpatient treatment records noted that early diabetic 
changes in the retina/macula of the eyes had been 
detected.  The provisional diagnosis was minimal diabetic 
retinopathy.  However, no diabetic impairment of vision 
was alleged or clinically reported at that time.  Based on 
the August 21, 1995 post-service military outpatient 
treatment records, which noted that early diabetic changes 
in the retina/macula of the eyes had been detected with a 
provisional diagnosis of minimal diabetic retinopathy, a 
November 1995 rating decision confirmed a 40 percent 
evaluation for diabetes mellitus with borderline high 
blood pressure, effective October 25, 1993, and included 
minimal diabetic retinopathy as part of that service-
connected disability.  Thus, service connection for 
minimal diabetic retinopathy was legally not in effect 
until October 25, 1993.  The November 2000 rating 
decision, which implemented the November 2000 Board 
decision's award of an increased 60 percent evaluation for 
diabetes with minimal diabetic retinopathy, assigned 
August 21, 1995 as the effective date for that 60 percent 
evaluation.  

An effective date earlier than August 21, 1995 for a 60 
percent evaluation for diabetes mellitus with minimal 
diabetic retinopathy would not be warranted, since severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of 
weight and strength and with mild complications, such as 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances was not factually 
ascertainable prior to August 21, 1995.  Again, treatment 
records revealed that appellant's diabetes was well 
controlled in the early 1990's with insulin dosages 
generally remaining within the same 40's to low 50's 
range; and that there was no clinical evidence confirming 
any diabetic retinopathy with vision impairment, diabetic 
vascular/neurologic abnormalities, episodes of 
ketoacidosis/hypoglycemic reactions, material weight loss, 
loss of strength, or specific restriction of activities 
for the period prior to August 21, 1995.  Therefore, an 
effective date earlier than August 21, 1995 for a 60 
percent evaluation for diabetes mellitus with minimal 
diabetic retinopathy would not be warranted, since a 60 
percent evaluation was not reasonably shown as factually 
ascertainable prior to that date.  See 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(2), 4.119, Code 
7913.  

Parenthetically, it should be pointed out that a separate, 
compensable evaluation for diabetic retinopathy would 
require visual acuity impairment, field loss, pain, rest-
requirements, episodic incapacity, or retinal abnormality 
with impaired image, none of which were shown prior to 
August 21, 1995.  See 38 C.F.R. § 4.84a (1995), Diagnostic 
Codes 6699-6006, 6009, 6011.  Also, although on a February 
1996 VA examination, appellant reported a history of two 
episodes of ketoacidosis during the "last couple of years" 
requiring hospitalization, this was not substantiated by 
any clinical evidence of record.  Moreover, during a May 
1996 RO hearing, appellant testified, at T.5 and 11, that 
he had not been hospitalized for his diabetes during the 
past year or year and a half.  



	(CONTINUED ON NEXT PAGE)



ORDER

An earlier effective date of December 29, 1993, but no 
earlier, for a separate, initial 10 percent evaluation for 
hypertension as a diabetic complication and an earlier 
effective date of October 17, 1986, but no earlier, for a 
40 percent evaluation for diabetes mellitus are granted, 
subject to the applicable provisions governing payment of 
monetary awards.  To this extent, the appeal is allowed.

An effective date earlier than August 21, 1995 for a 60 
percent evaluation for diabetes mellitus with minimal 
diabetic retinopathy is denied.  To this extent, the 
appeal is disallowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

